Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 8, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159884-9(67)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  VITA S. SHANNON,                                                                                     Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159884-9
  v                                                                 COA: 339944, 343213, 343886,
                                                                      344356, 344418 & 346344
                                                                    Oakland CC: 2017-852916-DC
  ARON L. RALSTON,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing his answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before August 23, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 8, 2019

                                                                               Clerk